Citation Nr: 0013346	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  

2.  Entitlement to an increased rating for left ear tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from March 1940 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a November 1998 rating action, 
with which the veteran expressed his disagreement in May 
1999.  A statement of the case was issued in June 1999, and 
the appeal was perfected upon the receipt at the RO in June 
1999 of a VA Form 9 (Appeal to Board of Veterans" Appeals).  
A supplemental statement of the case was issued in July 1999, 
after which the case was forwarded to the Board in 
Washington, DC. 


REMAND

A review of the record reflects that, while the case was 
pending action at the Board, the veteran's wife submitted to 
the RO a VA Form 21-4138 (Statement in Support of Claim), 
dated in April 2000, in which she advised that the veteran 
had died earlier that month.  She further indicated that she 
wished to file "my claim for the last check due on my 
husband's compensation."  A copy of that statement was 
subsequently forwarded to the Board.  

As a matter of law, veterans' claims do not survive their 
deaths.  Both the U.S. Court of Appeals for Veterans Claims 
and the U.S. Court of Appeals for the Federal Circuit have 
clearly upheld the principle that, when a veteran dies, his 
claim dies with him.  Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 119 S.Ct. 1249 (1999); Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996), cert. denied, 
117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet.App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  
Therefore, an appeal on the merits of any issue perfected by 
the veteran during his or her lifetime becomes moot by virtue 
of his or her death, and is dismissed by the Board for lack 
of jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 
20.1302.

It must be observed in this case, however, that official 
documentation of the veteran's death has not yet been 
associated with his claims file, and, therefore, a sufficient 
legal basis to dismiss his appeal is not present.  See 38 
C.F.R. § 3.211, specifying the types of documentary evidence 
which are required to establish death.  Nevertheless, to 
undertake a decision on the merits of the veteran's claims 
currently developed on appeal, in the face of evidence 
strongly suggesting that such action would amount to no more 
that a nullity, would be an imprudent use of resources.  
Therefore, the wiser course is to return the case to the RO 
to obtain official documentation concerning the veteran's 
death, after which his claims may be closed, and any claim 
pursued by his surviving spouse may be addressed.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

The RO should attempt to obtain and associate with 
the claims file a copy of official records 
documenting the veteran's death, at which time the 
steps to close his appeal may be undertaken.  
Thereafter, the RO may forward to the veteran's 
widow any appropriate forms or applications for 
benefits to which she may potentially be entitled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




